Cline, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed, subject to the approval of the court,
1. That the imported merchandise consists of a coal tar derivative and is dutiable upon the basis of American selling price, as defined in section 402 (g), Tariff Act of 1930.
2. That at the time of exportation of the imported merchandise, such or similar merchandise was freely offered for sale for domestic consumption to all purchasers in the principal markets of the United States, in the ordinary course of trade and in the usual wholesale quantities in such markets, at the following prices:
Xylenol_1:3:4 rein_$9.00 per 100 grams
Xylenol_1:4:5 rein_ 12.50 per 100 grams
All less 25%
It is further stipulated and agreed that this case may be submitted on the foregoing stipulation.
On the agreed facts, I find that American selling price, as that term is defined in section 402 (g) of the Tariff Act of 1930, as amended, is the proper basis for the determination of value of the merchandise invoiced as “Xylenol 1:3:4 rein” and “Xylenol 1:4:5 rein” and that such value of the merchandise is as follows:
Xylenol_1:3:4 rein_$9.00 per 100 grams
Xylenol_1:4:5 rein_ 12.50 per 100 grams
All less 25%
J further find that the appraised values of all other merchandise covered by the appeal are the dutiable values of the goods.
Judgment will be entered accordingly.